Citation Nr: 0622447	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
knee disorder.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern





INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1951 to July 1954, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  At the 
outset, the Board notes that the RO recently received service 
medical records pertaining to the veteran and reopened the 
previously denied claim for service connection in an April 
2005 rating decision since receipt of those records 
constituted new and material evidence under 38 C.F.R. 
§ 3.156(c).  As for the additional development, the Board 
notes that the veteran has not been afforded a VA examination 
in connection with his current appeal and the Board believes 
that the facts and circumstances in this case indicate a need 
for such an examination.

The veteran indicated on the Report of Medical History 
portion of his service entrance physical in September 1951 
that he had a "trick or locked knee."  The examiner did not 
comment on whether this represented a preexisting knee 
disorder and the Report of Medical Examination noted that 
clinical evaluation of the lower extremities was normal.  
Service medical records show that the veteran was seen for 
left knee symptomatology during service, including treatment 
following an injury sustained in May 1952.  The veteran has 
reported that since that service injury he has experienced 
left knee symptomatology.  

The questions of whether the veteran entered service with a 
preexisting left knee disorder, and if so, whether it was 
aggravated during service, or whether the veteran sustained a 
separate injury during service that has resulted in residual 
left knee disability, are medical questions that the veteran, 
the RO and the Board are not competent to answer.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991); Espiritu v. Derwinski, 
1 Vet. App. 492 (1991).  Thus the need for a VA examination 
to answer the medical questions presented in this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination of his left knee to ascertain 
the nature and etiology of all disorders 
which may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the examination 
offer comments and an opinion as to 
whether the veteran has a current left 
knee disorder that is causally or 
etiologically related to service.  In 
doing so, the examiner is requested to 
offer an opinion as to whether the 
veteran entered service with a 
preexisting left knee disorder, and if 
so, indicate whether the preexisting left 
knee disorder increased in severity 
during service.  If the preexisting left 
knee disorder increased in severity 
during service, the examiner should 
further indicate whether the increase in 
severity represented the natural progress 
of the disorder.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


